PER CURIAM.
Appellant, Federal Home Loan Mortgage Corporation, et al., plaintiff below, appeals the trial judge’s final order of dismissal entered without notice or hearing. The trial court, sua sponte, dismissed the case for failure to serve the defendants within 120 days of filing the complaint. The order was entered on the court’s own initiative without notice or on motion as required by Rule 1.070(i), Florida Rules of Civil Procedure (1993).
We reverse and remand with directions for the trial court to allow the plaintiff an opportunity to show good cause why service was not timely effected. See Connelly v. Crown Cruise Line, Inc. S.A., 636 So.2d 886 (Fla. 4th DCA 1994); Alvarez v. U.S. Sec. Ins. Co., 650 So.2d 707 (Fla. 3d DCA 1995).
REVERSED AND REMANDED.
GUNTHER, KLEIN and SHAHOOD, JJ., concur.